[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON MOTION TO OPEN DEFAULT JUDGMENT, NO. 105
"[A] decision to open or not to open a judgment falls within the trial court's discretion and will be overturned on appeal only if such discretion was abused or if an unreasonable result was reached." Housing Authority v. Lamothe, 225 Conn. 757, 767
CT Page 3852 (1993). "Any judgment rendered or decree passed upon a default or nonsuit in the superior court may be set aside . . . upon the complaint or written motion of any party or person prejudiced thereby, showing reasonable cause, or that a good cause of action or defense in whole or in part existed at the time of the rendition of the judgment or the passage of the decree, and that the plaintiff or defendant was prevented by mistake, accident or other reasonable cause from prosecuting the action or making the defense." General Statutes § 52-212.
The court entered a judgment upon default for the plaintiff in the principal amount of $8000 on October 4, 1994. The defendant's attorney subsequently appeared on October 27, 1994. The defendant's attorney alleges in an affidavit attached to the motion to open default judgment that a change in the insurance coverage brokers resulted in the late delivery of the writ, summons and complaint to the defendant's insurance company. The defendant also alleges that a good defense exists to the action in that the plaintiff's own negligence may have contributed to the injuries.
Since the motion was timely filed with a showing that a defense exists and that it is reasonable to believe there was reasonable cause for the failure to assert it, the court grants the motion to open the default judgment.
SAMUEL S. FREEDMAN, J.